DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. 
The cited prior art of record challenged by Applicant’s arguments includes Ostyn et al. (US 2019/0015685 A1, hereinafter Ostyn), Stoianovici et al. (US 2010/0041938 A1, hereinafter Stoianovici), and J. Somlό (J. Somlό and J. Molnár, "Time-optimal motion planning for robots," 19th International Workshop on Robotics in Alpe-Adria-Danube Region (RAAD 2010), Budapest, 2010, pp. 11-23, doi: 10.1109/RAAD.2010.5524615. hereinafter Somlό).
Regarding Applicant’s argument stating “Ostyn makes no mention on how to move from point A to point B for the compensation event disclosed by the present invention,” the examiner respectfully disagrees.  The compensation is taught in at least [0073], where Ostyn states “the plate 91 counter effects patient movement to maintain an actual position that corresponds to or is identical with the reference position.”  In other words, the movement from point A to point B is the movement from a starting point to a reference point, wherein the starting point (or point A) is a deviation of the patients actual position (e.g. due to intrafraction motion)  and point B is the reference position (i.e. the target position where unhealthy tissue is receiving treatment).  
	Furthermore, in response to Applicant’s argument stating that the path taken by the Ostyn invention may cause serious damage to the patient due to the radiation beam interacting with a critical organ, it is noted that this feature upon which applicant relies is not recited in the rejected .  
In response to applicant's arguments against the references individually (i.e. the cited references Stoianovici and Somlό), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Applicant's argument with regards to Somlό not teaching the limitations of claims 6-9 is not persuasive because it cherry-picks a particular embodiment of the teaching (e.g. the use of a Lagrange formation) to use as a strawman without addressing the cited portions or considering the teaching as a whole.  Additionally, Applicant indicates that the motion of correction of the claimed invention is a slow process (1mm/minute).  However, the Applicant also argues the claimed invention adapts to sudden changes such as sneezing, fidgeting, etc.  The examiner questions how the invention can effectively compensate for sudden sneezing while only operating at 1mm/minute. As described by at least [0033] of the specification, the trajectory is calculated to converge to the desired position in an optimal way, such as maintaining a minimum time for the compensation.  Furthermore, the Applicant argues the cost/objective function of Somlό in optimization is mechanical energy with no path restrictions.  The examiner respectfully disagrees and notes that at least section IV of Somlό teaches time-optimal motion from point to point.  It would have been obvious to one of ordinary skill in the art, prior to the effective filling 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, 11-12, 15-17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 11, 17, and 19, the claims recite the limitation “detect an unexpected motion of the clinical target away from the destination end-effector position…” It is unclear as to what constitutes “an unexpected motion” versus an expected motion.  The term “an unexpected motion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are rendered indefinite.  
	Furthermore, the term "incorrect" in claims 1, 11, 17, and 19 is a relative term which renders the claim indefinite.  The term "incorrect" is not defined by the claim, the 
	Regarding claims 2, 5-9, 12, and 15-16, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 11-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ostyn et al. (US PUB 2019/0015685, hereinafter referred to as Ostyn) in view of Stoianovici, et al. (US PUB 2010/0041938, hereinafter Stoianovici) and further in view of J. Somlό (J. Somlό and J. Molnár, "Time-optimal motion planning for robots," 19th International Workshop on Robotics in Alpe-Adria-Danube Region (RAAD 2010), Budapest, 2010, pp. 11-23, doi: 10.1109/RAAD.2010.5524615. hereinafter Somlό).
Regarding claim 1: Ostyn teaches:
A computer-implemented method comprising, by at least one processor ([0001], disclosing systems and methods for reducing spatial uncertainties during position sensitive procedures): 
receiving a starting end-effector position in six degrees-of-freedom (6D0F) (Fig. 10 shows the end effector in 6DOF) associated with an end-effector at each one of a plurality of cycles ([0054], disclosing a repeated process, i.e. a plurality of cycles), a starting target position in 6D0F associated with a clinical target, and a target destination position in 6D0F associated with a desired target position, the target destination position corresponding to a position in space receiving targeted treatment from a treatment delivery device, wherein movement of the end-effector effects movement of the clinical target ([0054], disclosing position transmitters that are monitored over time to determine if the rigid body moves out of place, over a threshold, on the table. Note that the table is the end effector that includes an initial position, the sensors indicate the starting and target position and destination of the target and note compensation moves are made, i.e. target destination position is achieved); 
determining a destination end-effector position in 6D0F associated with the end-effector, wherein positioning the end-effector on the destination end-effector position would cause the target to be positioned on the target destination position ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position);
calculating, at each one of the plurality of cycles in a real time manner and using an ( [0012, 0054], disclosing real-time monitoring; [0076], disclosing the use of an algorithm to ultimately alter the position of the plate) a 6D0F trajectory between the starting end-effector position associated with the end-effector and the destination end-effector position associated with the end-effector ([0073], disclosing the positioning table 90, i.e. the end-effector, is moved automatically by the control device from a start to a reference point, i.e. movement through 3d space includes a trajectory and note the robot operates in 6 DOF), wherein the trajectory comprises a plurality of discrete or continuous steps ([0073], moving from a starting position to a reference position is a plurality of discrete steps, and each step is a trajectory, the controller is digital and all control efforts in digital domain are discrete) and wherein the calculating the 6DoF trajectory comprises solving an optimization problem…([0076], targeting 6D coordinates to calculate necessary linear position for each slider) subjected to actuator mechanical constraints and system dynamical constraints ([0078], disclosing mechanical translation boundaries and rotational motion boundaries), the optimization problem determining a next end-effector position associated with a next step in the trajectory ([0076] optimizing the slider location in the rail is necessary for moving to the next end-effector position); and…
transmitting, to a mechanical device controlling movement of the end-effector, one or more signals causing the end-effector to move from the starting end-effector position to the destination end-effector position along the determined trajectory ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position), wherein the mechanical devices comprises a kinematics robot system having a plurality of actuators ([0075]; Fig. 11, disclosing motors acting as actuators and the platform is the kinematics robot),…
utilize a motion stabilization method to:
detect an unexpected motion of the clinical target away from the destination end-effector position (see at least [0015], disclosing compensating for intrafraction motion, i.e. unexpected and 
transmit, to the kinematics robot system, one or more additional signals to modify, in real time ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position; see also [0054], disclosing signaling the positioning table to move to compensate and monitoring over time, i.e. in real time),… to reposition the clinical target to the desired end-effector position to avoid targeting incorrect locations of the clinical target ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position; the examiner notes the limitation “to reposition the clinical target to the desired end-effector position to avoid targeting incorrect locations of the clinical target” is intended use and is therefore given no patentable weight).
Ostyn does not explicitly teach:
…using an optimization algorithm…
…to minimize a correction distance and a time to the target destination position…
…wherein the one or more signals cause actuators to change the length of one or more of the plurality of actuators…
However, in the same field of endeavor, robotic control, Stoianovici teaches:
…wherein the one or more signals cause actuators to change the length of one or more of the plurality of actuators ([0118], disclosing linear actuators that change length in response to signals received; Fig. 5(d))…

	Furthermore, in the same field of endeavor, robotic control, Somlό teaches:
…using an optimization algorithm (see at least section 2, disclosing algorithms for path planning, trajectory planning, and trajectory tracking)…
…to minimize a correction distance and a time to the target destination position (see at least Section 3.1.2-3.1.3., disclosing time-optimal trajectory planning, including position and orientation, i.e. minimizing a time in 6 degrees-of-freedom, for robotic control; see also section 4.3, disclosing selecting the trajectory that follows a straight line, i.e. minimizing the correction distance, first when it is time-optimal) …
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to minimize the time it takes to compensate for patient movement.  As taught by Ostyn in [0004-0005], it is desired to minimize the amount of healthy tissue exposed to radiation during radiation therapy.  Therefore, it would have been obvious to modify the trajectory calculation of the movement compensation to use time-optimal trajectory planning, as well known in the robotic control art, to minimize a time integral of a target position error and therefore decrease the amount of time healthy tissue is exposed to radiation during the motion compensation process taught by Ostyn.
Regarding claim 2, the combination of Ostyn, Stoianovici and Somlό teaches:
The method of claim 1,… 

…wherein the trajectory comprises a plurality of discrete steps ([0073], moving from a starting position to a reference position is a plurality of discrete steps) and wherein the calculating the 6DoF trajectory comprises determining the discrete steps by interpolating between the starting target position and the target destination position ([0076-0078], determining the exact position of the sliders between points on the rail is interpolating).
Regarding claim 5, the combination of Ostyn, Stoianovici and Somlό teaches:
The method of claim 1,… 
Furthermore Ostyn teaches:
wherein the transmitting comprises:
transmitting, to a mechanical device controlling movement of the end-effector, one or more signals causing the end-effector to move from the starting end-effector position to the next end-effector position ([0073], disclosing the mechanical device controlling movement of the end-effector in response to a patient position moving away from a reference position),
wherein the method further comprises repeating the determining the next end-effector position and transmitting signals causing the end-effector to move to the next end-effector position so as to cause the end-effector to move from the starting end-effector position to the destination end-effector position along the determined trajectory in a step-by-step manner ([0054], compensating movement is moving the end-effector from a starting position to a destination position, and the process is repeated in a steps).
Regarding Claim 6, the combination of Ostyn, Stoianovici and Somlό teaches:
The method of claim 1,…wherein the target position error comprises a difference between the starting target position and the destination target position (Ostyn: [0073], disclosing .
Ostyn does not explicitly teach:
…wherein the calculating the 6DoF trajectory comprises minimizing a time integral of a target position error along the target trajectory,…
However, in the same field of endeavor, robotic control, Somlό teaches:
…wherein the calculating the 6DoF trajectory comprises minimizing a time integral of a target position error along the target trajectory (Section 3.1.2-3.1.3., disclosing time-optimal trajectory planning, including position and orientation, i.e. in 6 degrees-of-freedom, for robotic control),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to minimize the time it takes to compensate for patient movement.  As taught by Ostyn in [0004-0005], it is desired to minimize the amount of healthy tissue exposed to radiation during radiation therapy.  Therefore, it would have been obvious to modify the trajectory calculation of the movement compensation to use time-optimal trajectory planning, as well known in the robotic control art, to minimize a time integral of a target position error and therefore decrease the amount of time healthy tissue is exposed to radiation during the motion compensation process taught by Ostyn.
Regarding claim 7, the combination of Ostyn, Stoianovici and Somlό teaches:
The method of claim 1 (cited above), wherein the trajectory comprises a shortest-path trajectory between the starting end-effector position and the destination end-effector position (Somlό: Section 4.2 and 4.3, disclosing optimal point-to-point motion in space, i.e. shortest path, for robotic control in 6 degrees-of-freedom).

Regarding claim 8, the combination of Ostyn, Stoianovici and Somlό teaches:
The method of claim 1, wherein the trajectory comprises a target error steepest-descent trajectory between the starting end-effector position and the destination end-effector position (Somlό: section 4.1-4.2, disclosing time-optimal, point-to-point trajectory planning (i.e. steepest-descent according to at least [0037] of the Applicant’s specification) for robotic control).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to minimize the trajectory of the end-effector in the shortest time for each point in the trajectory.  As taught by Ostyn in [0004-0005], it is desired to minimize the amount of healthy tissue exposed to radiation during radiation therapy.  Therefore, it would have been obvious to modify the trajectory calculation of the movement compensation to use steepest-descent trajectory planning, as well known in the robotic control art, to minimize the amount of movement of the end-effector while still reaching the destination end-effector position in a time-optimal manner, as taught by Somlό, and therefore decrease both the amount of healthy tissue 
Regarding claim 9, the combination of Ostyn, Stoianovici and Somlό teaches:
The method of claim 1, wherein the trajectory comprises a weighted combination of a short-path trajectory and a steepest-descent trajectory between the starting end-effector position and the destination end-effector position (Somlό: sections 4 and 4.1- 4.2, disclosing a situation where the shortest-path trajectory is not a straight line, and providing a solution using time-optimal trajectory planning; fig. 4.1). 

    PNG
    media_image1.png
    310
    366
    media_image1.png
    Greyscale


[AltContent: textbox (The weighted combination of short-path and steepest descent trajectory is best described in Figure 4.1 of Somlό.  The absolute shortest-path trajectory in this case is the dotted-line from A to B (note: Somlό defines “shortest way” as the path that takes the least time).  However, the path is not the shortest way, i.e. a time-optimal motion path for the end-effector, because it does not fall in the time-optimal motion domain (as denoted by the shaded area in the figure).  A steepest-descent trajectory would be one that falls in the time-optimal motion domain.  Somlό discloses utilizing a shortest-path trajectory from A to D, then another from D to B to stay within the time optimal motion domain, therefore utilizing a combination of short-path and steepest-descent trajectory calculation.)]

“It is an interesting question how to choose from the set of realizable trajectories. All these trajectories realize the minimum of the time of the motion. It is possible to find trajectories which have some features more favorable than the others. For example: it can be a criterion to find the minimum time trajectory realizable by the minimum of energy.” 
One of ordinary skill in the art would have been able to optimize the trajectory according to a weighted combination of shortest-path and steepest-descent in order to minimize time or energy requirement of the movement compensation, or to minimize the amount of healthy tissue exposed to radiation, therefore rendering the claim unpatentable over the prior art.
Regarding claim 11: Claim 11 recites analogous language to claim 1 above, and is therefore rejected under the same premise. Additionally, Ostyn teaches:
 A system, comprising ([0001], disclosing systems and methods for reducing spatial uncertainties during position sensitive procedures):
a mechanical device coupled to an end-effector (Figs. 9A-9C; note that 91 is the end-effector and reference numerals 92-96 comprise a mechanical device); and
a memory ([0105]) and at least one processor coupled to the memory (([0053], disclosing a control device 28 may perform data processing, i.e. a processor), the processor configured to:… 
claim 12: Claim 12 recites analogous language to claim 2 above, and is therefore rejected under the same premise. Additionally, the combination of Ostyn, Stoianovici and Somlό teaches:
The system of claim 11,…
Regarding claim 15, the combination of Ostyn, Stoianovici and Somlό teaches:
The system of claim 11, wherein, the interpolation or optimization methods are based on the starting end-effector position, the starting target position, and the target destination position, and the interpolation or optimization methods optimize an end-effector motion (Ostyn: [0076], disclosing an inverse kinematics algorithm, i.e. an optimization method, that determines the necessary geometry required to move the end-effector from a starting position to a reference position, i.e. a target destination position of the end effector).
Regarding claim 16: Claim 16 recites analogous language to claim 5 above, and is therefore rejected under the same premise. Additionally, the combination of Ostyn, Stoianovici and Somlό teaches:
The system of claim 11,…
Regarding claim 17, claim 17 recites analogous language to claims 1 and 11 above, and is therefore rejected under the same premise. Additionally, Ostyn teaches:
A non-tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising ([0104-0105]):…
Regarding claim 19: Ostyn teaches:
A computer-implemented method comprising, by at least one processor ([0001], disclosing systems and methods for reducing spatial uncertainties during position sensitive procedures): 
receiving a starting device position in six degrees-of-freedom (6D0F) (Fig. 10 shows the end effector, i.e. a device, in 6DOF) associated with a treatment delivery device at each one of a plurality of cycles ([0054], disclosing a repeated process, i.e. a plurality of cycles) and a target position in 6D0F associated with a clinical target, the starting device position corresponding to a position in space receiving targeted treatment from a treatment delivery device ([ 0054], disclosing position transmitters that are monitored over time to determine if the rigid body moves out of place, over a threshold, on the table. Note that the table is the treatment delivery device that includes an initial position, the rigid body is associated with a clinical target, and the sensors indicate the starting and target position and destination of the target and note compensation moves are made, i.e. target destination position is achieved);
determining a destination device position in 6D0F associated with the treatment delivery device, wherein positioning the treatment delivery device on the destination device position would cause the treatment to be delivered to the target position ( [0073], Disclosing the 6D position of the plate, i.e. the treatment delivery device, may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position, the reference position being a location in space receiving targeted treatment);
calculating, at each one of the plurality of cycles in a real time manner and using an ( [0012, 0054], disclosing real-time monitoring; [0076], disclosing the use of an algorithm to ultimately alter the position of the plate) a 6D0F trajectory between the starting device position and the destination device ([0073], disclosing the positioning table 90, wherein the trajectory comprises a plurality of discrete or continuous steps ([0073], moving from a starting position to a reference position is a plurality of discrete steps, and each step is a trajectory, the controller is digital and all control efforts in digital domain are discrete) and wherein the calculating the 6DoF trajectory comprises solving an optimization problem…([0076], targeting 6D coordinates to calculate necessary linear position for each slider) subjected to actuator mechanical constraints and system dynamical constraints ([0078], disclosing mechanical translation boundaries and rotational motion boundaries), the optimization problem determining a next end-effector position associated with a next step in the trajectory ([0076] optimizing the slider location in the rail is necessary for moving to the next end-effector position); and…
transmitting, to a mechanical device controlling movement of the treatment delivery device, one or more signals causing the treatment delivery device to move from the starting end-effector position to the destination end-effector position along the determined trajectory ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position), wherein the mechanical devices comprises a kinematics robot system having a plurality of actuators ([0075]; Fig. 11, disclosing motors acting as actuators and the platform is the kinematics robot),…
utilize a motion stabilization method to:
detect an unexpected motion of the clinical target away from the destination end-effector position (see at least [0015], disclosing compensating for intrafraction motion, i.e. unexpected motion; [0054], disclosing monitoring positions of transmitters over time, i.e. the transmitter and 
transmit, to the kinematics robot system, one or more additional signals to modify, in real time ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position; see also [0054], disclosing signaling the positioning table to move to compensate and monitoring over time, i.e. in real time),… to reposition the clinical target to the desired end-effector position to avoid targeting incorrect locations of the clinical target ([0073], Disclosing the 6D position of the plate may be calculated and motors may adjust the position of the plate in response to the patient’s position deviating from a reference position; the examiner notes the limitation “to reposition the clinical target to the desired end-effector position to avoid targeting incorrect locations of the clinical target” is intended use and is therefore given no patentable weight).
Ostyn does not explicitly teach:
…using an optimization algorithm…
…to minimize a correction distance and a time to the target destination position…
…wherein the one or more signals cause actuators to change the length of one or more of the plurality of actuators…
However, in the same field of endeavor, robotic control, Stoianovici teaches:
…wherein the one or more signals cause actuators to change the length of one or more of the plurality of actuators ([0118], disclosing linear actuators that change length in response to signals received; Fig. 5(d))…
The use of linear actuators in the robotic control art is well known.  It would have been obvious to one of ordinary skill in the art to replace the transmission rods 96 taught by Ostyn 
	Furthermore, in the same field of endeavor, robotic control, Somlό teaches:
…using an optimization algorithm (see at least section 2, disclosing algorithms for path planning, trajectory planning, and trajectory tracking)…
…to minimize a correction distance and a time to the target destination position (see at least Section 3.1.2-3.1.3., disclosing time-optimal trajectory planning, including position and orientation, i.e. minimizing a time in 6 degrees-of-freedom, for robotic control; see also section 4.3, disclosing selecting the trajectory that follows a straight line, i.e. minimizing the correction distance, first when it is time-optimal) …
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to minimize the time it takes to compensate for patient movement.  As taught by Ostyn in [0004-0005], it is desired to minimize the amount of healthy tissue exposed to radiation during radiation therapy.  Therefore, it would have been obvious to modify the trajectory calculation of the movement compensation to use time-optimal trajectory planning, as well known in the robotic control art, to minimize a time integral of a target position error and therefore decrease the amount of time healthy tissue is exposed to radiation during the motion compensation process taught by Ostyn.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maurer, Jr. et al. (US 2018/0015306 A1), disclosing tracking patient intrafraction during treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                         
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664